BROCK, Judge.
The lengthy inquiry and finding by the presiding judge that Michael Harper had been properly advised of his constitutional rights does not seem to have accomplished any purpose. Generally, the inquiry is whether after having been advised of his constitutional rights an accused freely, understandingly, *332and voluntarily made a statement or gave a confession. However, in tMs case there was no objection to the introduction of the confession into evidence. Absent an appropriate objection, the confession was properly admitted, and the confession sustains the findings of delinquency by the presiding judge.
We note that the presiding judge ordered the juvenile to be placed with the N. C. Department of Juvenile Correction. Although the wording of the order is not fatal, trial judges would be well advised to follow the wording of the statute. In instances such as this, the correct order would be to commit the child to the care of the North Carolina Board of Juvenile Correction. G.S. 7A-286.
In our opinion Michael Harper had a fair hearing, free from prejudicial error.
No error.
Judges Britt and Vaughn concur.